Allen,. J.
The plaintiffs’ horse was in charge of a trainer
named Cox, and lived twenty hours after Cox knew that it was sick. No notice was given to the defendant corporation until after the horse was dead. This was a plain failure to comply with the requirement of the policy, that, “ if the animal shall become sick or disabled, the insured shall notify the company within fifteen hours.” No fact appeal’s tending to show a waiver by the defendant of this requirement. The clause bears some analogy to the time limit in ordinary policies for proof of loss. The requirement was a valid one. Lohmes v. Insurance Co. of North America, 121 Mass. 439. Harnden v. Milwaukee Mechanics’ Ins. Co. 164 Mass. 382. Davis v. Davis, 49 Maine, 282.
We do not determine or consider whether the fifteen hours would begin to run before knowledge of the horse’s sickness by the plaintiffs or their agent, or whether the notice must actually reach the defendant corporation within the fifteen hours. These questions are suggested by the plaintiffs, but do not arise upon the facts of the case.

Judgment for the defendant corporation.